Whauey, Chief Justice,
dissenting:
When the Government’s agent testifies or certifies in writing that the necessary labor as requested could not be supplied by the “Employment agencies designated by the United States Employment Service” a prima facie case of a breach of contract under Paragraph S-C 3 of the contract is made out. I do not think this evidence was ever overthrown by defendant’s other witnesses. I am of the opinion that there was a breach of contract by the defendant, and that the plaintiff suffered damages as a result thereof and should recover the loss.
Jones, Judge, took no part in the decision of this case.